      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 1 of 34



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Matt M. Dispensa

     v.                                      Civil No. 19-cv-556-LM
                                             Opinion No. 2020 DNH 086
National Conference of
Catholic Bishops et al.


                               O R D E R

     Proceeding pro se, Matt M. Dispensa brings this action

against the National Conference of Catholic Bishops1 (the

“Conference”), Cardinal Daniel Nicholas DiNardo (in both his

individual capacity and his official capacity as the President

of the Conference), the Archdiocese of Boston2, Cardinal Sean P.

O’Malley (in both his individual capacity and his official

capacity as Archbishop of the Archdiocese), Father Jon C.

Martin, and 100 fictitiously named Doe defendants.         In essence,

Dispensa alleges that he suffered sexual abuse at Fr. Martin’s




     1Appearing in this action in lieu of the National Conference
of Catholic Bishops (the “NCCB”) is its successor entity, the
United States Conference of Catholic Bishops (referred to herein
as the Conference), which formed when the NCCB combined its
operations with the United States Catholic Conference on June
27, 2001.

     2The Archdiocese is formally referred to as the Roman
Catholic Archbishop of Boston, a Corporation Sole.
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 2 of 34



hands while he was a minor child, and that the other defendants3

wrongfully concealed that abuse from the public and from

prosecuting authorities.

     At the center of Dispensa’s action, therefore, are his

claims asserted against Fr. Martin under New Hampshire common

law for sexual abuse of a minor and for assault.         Dispensa also

asserts the vicarious liability of the Conference, the

Archdiocese, Cardinal DiNardo, and Cardinal O’Malley for Fr.

Martin’s torts, as well as those defendants’ direct liability

under state law for the negligent retention of Fr. Martin as an

employee.

     Arising out of the alleged concealment of Fr. Martin’s

abuse, Dispensa asserts two claims under the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”) against the

Conference, the Archdiocese, and Cardinal O’Malley, a claim

against the Archdiocese for concealing a felon in violation of

18 U.S.C. § 1001(a), and a claim against the Archdiocese styled

as conspiracy in violation of 18 U.S.C. § 371.        Under New

Hampshire law, Dispensa additionally asserts claims against all




     3The exception to this statement is Cardinal DiNardo.
Cardinal DiNardo is not alleged either to have concealed Fr.
Martin’s abuse or to have conspired to do so. Dispensa’s theory
of Cardinal DiNardo’s liability appears to be predicated
entirely on Cardinal DiNardo’s position as the current President
of the Conference.

                                   2
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 3 of 34



defendants for breach of fiduciary duty, fiduciary fraud and

conspiracy to commit fiduciary fraud, and intentional infliction

of emotional distress.    Finally, Dispensa asserts a state-law

claim against the Archdiocese and Cardinal O’Malley for fraud

and conspiracy to commit fraud.

     Now before the court are three motions to dismiss.4          First,

Cardinal DiNardo moves in his individual capacity to dismiss

Dispensa’s claims against him for lack of personal jurisdiction.

Second, the Conference and Cardinal DiNardo in his official

capacity (collectively, the “Conference defendants”) move to

dismiss all of Martin’s claims against them for lack of personal

jurisdiction, and to dismiss his state-law claims for lack of

subject-matter jurisdiction.     Third, the Archdiocese and

Cardinal O’Malley in both his individual and his official

capacities (collectively, the “Archdiocesan defendants”) move to

dismiss all of Martin’s claims against them for insufficient

service of process, for lack of personal jurisdiction, and for

improper venue, and to dismiss his state-law claims for lack of

subject-matter jurisdiction.     Although the court has twice

extended Dispensa’s deadline to respond—once upon the parties’




     4Of the named defendants, only Fr. Martin has not moved to
dismiss Dispensa’s claims.

                                   3
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 4 of 34



unopposed motion and once sua sponte—Dispensa has filed no

objection to any of the three motions.



                              BACKGROUND

    What follows is a summary of Dispensa’s allegations.

    Since not later than 1960, the Conference, the Archdiocese,

and Cardinal O’Malley have been aware that Catholic priests were

sexually abusing children in dioceses across the United States.

Despite their knowledge of widespread sexual abuse by priests,

those defendants did nothing to prevent further such abuse, but

instead conspired to conceal it.       Over a period of many years,

the Conference, the Archdiocese, and Cardinal O’Malley routinely

concealed sexual abuse by Catholic priests by maintaining secret

records of the abuse, entering into confidential settlements

with abuse victims, obstructing civil and criminal

investigations of abuse by Catholic clergy, and knowingly

allowing priests who were known serial sexual predators of

minors to serve in positions of authority over minor children.

    Dispensa was raised in Andover, MA, where he and his family

regularly attended religious services at St. Roberts Bellarmine

Church (the “Church”).    Dispensa’s family was devoutly Catholic

and “heavily involved” in activities at the Church.         Dispensa

attended day school at the Church, was a member of a Church



                                   4
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 5 of 34



youth group, and served as an altar boy at the Church.          Fr.

Martin was an Associate Pastor at the Church from June 1973

through May 1981.

    While Fr. Martin was a pastor at the Church, and while

Martin was a minor child, Fr. Martin used and manipulated his

position of respect and authority as pastor and priest to obtain

Dispensa’s unquestioning trust and obedience.        From 1975 through

1980, Fr. Martin abused Dispensa’s trust and obedience by

sexually abusing and assaulting him.      Fr. Martin instructed

Dispensa not to report the abuse.      As a result of Dispensa’s

unquestioning trust in and obedience to Fr. Martin, Dispensa was

unable to understand the wrongfulness of Fr. Martin’s conduct

until April 1981, when he reported it to his parents.

    Church officials assured Dispensa’s parents that the abuse

Dispensa had suffered had been an “isolated occurrence,” and the

Conference, the Archdiocese, and Cardinal O’Malley took

unspecified actions to conceal it from Dispensa’s family, the

public, and prosecuting authorities.      Nevertheless, Fr. Martin

was removed from his position at the Church in May 1981.

    As a result of the trauma he suffered and the betrayal of

his trust, Dispensa repressed his memories of Fr. Martin’s abuse

for an unspecified period of time.




                                   5
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 6 of 34



                              DISCUSSION

I.   Sufficiency of Service on the Archdiocesan Defendants

     Dispensa attempted to serve the Archdiocese and Cardinal

O’Malley by mailing one copy of the summons and complaint to

both defendants via certified mail.      The envelope containing the

summons and complaint was addressed to Cardinal O’Malley at the

Archdiocese’s principal place of business, in Braintree, MA.

The Archdiocesan defendants received Dispensa’s mailing.

     The Archdiocesan defendants do not argue that such service

failed to provide them with actual knowledge of this action or

of Dispensa’s claims.    Nevertheless, the Archdiocesan defendants

argue that Dispensa’s service efforts were insufficient for

purposes of Federal Civil Procedure Rule 4.



     A.   Legal Standard

     Motions to dismiss for insufficient service of process are

governed by Federal Civil Procedure Rule 12(b)(5).         Under Rule

12(b)(5), objections to the validity of service of process must

be specific and must identify with particularity the manner in

which the plaintiff has failed to satisfy the service

requirements.   See Taite v. Bridgewater State Univ., 236 F.

Supp. 3d 466, 472 (D. Mass. 2017) (citing 2 Moore's Federal




                                   6
        Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 7 of 34



Practice § 12.33[1] (3d ed. 2013)); see also, e.g., O'Brien v.

R.J. O'Brien & Assocs., 998 F.2d 1394, 1400 (7th Cir. 1993).

   Once the objecting party has properly challenged service of

process, the burden shifts to the serving party to prove that

service was sufficient.      Rivera-Lopez v. Municipality of Dorado,

979 F.2d 885, 887 (1st Cir. 1992).        A docketed return of service

generally creates a rebuttable, prima facie presumption that

service was sufficient.      Blair v. City of Worcester, 522 F.3d

105, 111 (1st Cir. 2008).       The challenging party may rebut the

presumption through presentation of evidence, and the serving

party may either present countervailing evidence or seek a stay

of proceedings pending discovery and/or an evidentiary hearing.

Id. at 112-115.     Where evidence establishes the insufficiency of

service, courts enjoy broad discretion either to dismiss an

action entirely for failure to effect service or to quash the

defective service and permit re-service, meanwhile retaining the

case.   See Henderson v. United States, 517 U.S. 654, 662 (1996);

see also, e.g., Ramirez De Arellano v. Colloides Naturels Int'l,

236 F.R.D. 83, 85 (D.P.R. 2006).



     B.     Analysis

     Before a federal court may exercise jurisdiction over a

defendant, that defendant must first be properly served with



                                     7
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 8 of 34



process under Rule 4.    See United States v. Carr, Case No. 2:11-

CV-00280-GZS, 2012 WL 1109611, at *2 (D. Me. Mar. 2, 2012; see

also, e.g., Direct Mail Specialists v. Eclat Computerized

Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988) (citations

omitted).    This is not because service of process is itself a

jurisdictional requirement, but rather because proper service is

instead the mechanism through which exercise of jurisdiction is

effected.    Omni Capital Int'l v. Rudolf Wolff & Co., 484 U.S.

97, 104 (1987).



            1.   Sufficiency of Service on the Archdiocesan
                 Defendants

     Under Rule 4, a plaintiff may serve a corporate defendant5

by following the law governing service of either the state where

the district court is located (here, New Hampshire) or the state

where the defendant is located when service is made (here,

Massachusetts).   Fed. R. Civ. P. 4(h)(1)(A), 4(e)(1).

     Under New Hampshire law, service on a foreign corporation

is accomplished, inter alia, by mailing a copy of the summons

and complaint by registered or certified mail to the corporate

secretary at the principal office listed in the corporation’s


     5In his official capacity, the Archbishop of the Archdiocese
and the Archdiocese are one and the same. See, e.g., Zani v.
Phandor Co., 281 Mass. 139, 145 (1932); see also doc. no. 15-3
at 1.

                                   8
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 9 of 34



most recent annual report.     RSA 293-A:15.10.     Although Cardinal

O’Malley is not the corporate secretary of the Archdiocese,

Dispensa substantially complied with the requirements of Section

293-A:15.10 when he sent the summons and complaint via certified

mail to Cardinal O’Malley at the Archdiocese’s principal

address.   Moreover, as a matter of federal procedural law, minor

formal defects in service may be disregarded so long as the

defendant receives actual notice of the complaint and the method

of service is in substantial compliance with the requirements of

Rule 4.    See Precision Etchings & Findings, Inc. v. LGP Gem,

Ltd., 953 F.2d 21, 23-25 (1st Cir. 1992) (citations omitted).

Here, it is undisputed that the Archdiocesan defendants actually

received the summons and complaint as a result of Dispensa’s

service efforts.    The Archdiocesan defendants’ motion to dismiss

is therefore denied as to the Archdiocese and Cardinal O’Malley

in his official capacity.6




     6Because service on these defendants was sufficient under
Rule 4(e)(1) and (h)(1)(A) by reference to New Hampshire law,
the court need not consider whether service could also have been
sufficient under Rule 4(h)(1)(B) or by reference to
Massachusetts law.

                                   9
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 10 of 34



          2.     Sufficiency of Service on Cardinal O’Malley in
                 his Individual Capacity

    Rule 4 also sets forth the requirements governing service

on an individual defendant.     A plaintiff may serve an individual

by delivering a copy of the summons and complaint to the

individual personally, by leaving a copy of the summons and

complaint at the individual’s usual place of abode with a person

residing there of suitable age and discretion, or by delivering

a copy of the summons and complaint to an authorized agent for

receiving such service.     Fed. R. Civ. P. 4(e)(2).      In the

alternative, a plaintiff may serve an individual by following

the law governing service of either the state where the district

court is located (here, New Hampshire) or the state where the

defendant is located when service is made (here, Massachusetts).

Fed. R. Civ. P. 4(e)(1).

    New Hampshire law provides for service on a nonresident

individual defendant through sending the summons and complaint

to the defendant’s last known abode or place of business through

registered mail, then providing proof of such mailing, together

with a statutory fee and further copies of the summons and

complaint, to the New Hampshire Secretary of State.          RSA

510:4(II).     The requirements for service on an individual under

Massachusetts law are substantially identical to those of

federal Rule 4(e)(2).     Mass. R. Civ. P. 4(d)(1).

                                   10
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 11 of 34



    Here, Dispensa’s service efforts were not compliant with

federal or Massachusetts law in that Dispensa did not deliver

the summons and complaint to Cardinal O’Malley personally, to

his usual place of abode, or to any person authorized to accept

such service.   Fed. R. Civ. P. 4(e)(2); Mass. R. Civ. P.

4(d)(1).   Dispensa’s efforts were likewise noncompliant with New

Hampshire law, in that there is no evidence of record to suggest

that Dispensa provided the New Hampshire Secretary of State with

the requisite process and proof of mailing, or that he paid the

required statutory fee.     RSA 510:4(II).

    For these reasons, the Archdiocesan defendants’ Rule

12(b)(5) motion is granted as to Cardinal O’Malley in his

individual capacity.    Moreover, as explained below, this court

could not properly exercise personal jurisdiction over Cardinal

O’Malley in connection with Dispensa’s claims in this action

even if he had been properly served.       It would thus be futile to

grant Dispensa an opportunity to cure the identified defects in

service.   Dispensa’s claims are therefore dismissed without

prejudice to the extent pled against Cardinal O’Malley in his

individual capacity.




                                   11
       Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 12 of 34



II.   Personal Jurisdiction

      All sets of moving defendants—Cardinal DiNardo in his

individual capacity, the Conference defendants, and the

Archdiocesan defendants—move to dismiss Dispensa’s claims for

lack of personal jurisdiction.       Defendants argue that each of

them lacks the requisite contacts with New Hampshire.           The

Conference defendants and Archdiocesan defendants further argue

that the ends of justice do not require them to be haled into

court in this state.



      A.    Legal Standard

      “To hear a case, a court must have personal jurisdiction

over the parties, that is, the power to require the parties to

obey its decrees.”     Astro–Med, Inc. v. Nihon Kohden Am., Inc.,

591 F.3d 1, 8 (1st Cir. 2009) (internal citation and quotations

omitted).   Where, as here, a defendant challenges personal

jurisdiction through a motion under Federal Civil Procedure Rule

12(b)(2), the plaintiff has the burden to establish that the

court may properly exercise such jurisdiction.          See Hannon v.

Beard, 524 F.3d 275, 279 (1st Cir. 2008); GT Solar Inc. v. Goi,

Case. No. 08–cv–249–JL, 2009 WL 3417587, at *2 (D. N.H. 2009);

ICP Solar Techs., Inc. v. TAB Consulting, Inc., 413 F.Supp.2d

12, 14 (D. N.H. 2006).       Allegations of jurisdictional facts are


                                    12
       Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 13 of 34



construed in the plaintiff's favor.        ICP Solar, 413 F.Supp.2d at

14.

      There are several appropriate methods for determining

whether a plaintiff has met the burden to establish personal

jurisdiction over a defendant, the “most conventional” of which

(at the pleading stage of a proceeding) is the prima facie

method.     See Daynard v. Ness, Motley, Loadholt, Richardson &

Poole, P.A., 290 F.3d 42, 51 (1st Cir. 2002) (citations

omitted).    The prima facie method requires the court to consider

“only whether the plaintiff has proffered evidence that, if

credited, is enough to support findings of all facts essential

to personal jurisdiction.”      Boit v. Gar-Tec Prod., Inc., 967

F.2d 671, 675 (1st Cir. 1992).       The court applies the prima

facie method here.

      Under the prima facie standard, courts “take specific facts

affirmatively alleged by the plaintiff as true (whether or not

disputed) and construe them in the light most congenial to the

plaintiff's jurisdictional claim.”        Mass. Sch. of Law at

Andover, Inc. v. Am. Bar Ass'n, 142 F.3d 26, 34 (1st Cir. 1998).

      To make a prima facie showing of [personal
      jurisdiction over a defendant], the plaintiff
      ordinarily cannot rest upon the pleadings, but is
      obliged to adduce evidence of specific facts. . . .
      [T]he district court acts not as a factfinder, but as
      a data collector. That is to say, the court, in a
      manner reminiscent of its role when a motion for
      summary judgment is on the table, . . . must accept


                                    13
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 14 of 34



    the plaintiff's (properly documented) evidentiary
    proffers as true for the purpose of determining the
    adequacy of the prima facie jurisdictional showing.

Foster–Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 145

(1st Cir. 1995).     The plaintiff is thus ordinarily obliged to

rely on specific facts supported by record evidence to defeat a

defendant's motion to dismiss for lack of personal jurisdiction.

See ICP Solar, 413 F.Supp.2d at 14.       The court may also consider

uncontested facts submitted by the defendant.         See Mass. Sch. of

Law., 142 F.3d at 34.    The court does not assess credibility or

engage in other “differential factfinding.”        Foster–Miller, 46

F.3d at 145.    “Despite the liberality of this approach, the law

does not require [the court] . . . to credit conclusory

allegations or draw farfetched inferences.”        Mass. Sch. of Law,

142 F.3d at 34 (internal quotations omitted).



    B.    Analysis

    "Personal jurisdiction implicates the power of a court over

a defendant."   Foster-Miller, 46 F.3d at 143.        The outer limits

of that power are bounded by the requirements of federal

constitutional due process.     Ins. Corp. of Ir. v. Compagnie Des

Bauxites De Guinee, 456 U.S. 694, 702 (1982).         Personal

jurisdiction may exist pursuant to federal statute, see United

States v. Swiss Am. Bank, Ltd., 191 F.3d 30, 36 (1st Cir. 1999),



                                   14
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 15 of 34



or pursuant to the forum state’s long-arm jurisdiction law, see

Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st Cir. 1995).

    Here, as noted, Dispensa asserts civil RICO claims against

the Conference, the Archdiocese, and Cardinal O’Malley.          As

discussed below, most courts to have considered the question

have found that the RICO statute contains a broad grant of

personal jurisdiction over civil RICO defendants.         Because,

however, the court’s analysis of personal jurisdiction under

RICO depends in part on whether long-arm jurisdiction exists

over at least one RICO defendant, the court begins its analysis

with long-arm personal jurisdiction.       Following its discussion

of long-arm jurisdiction, the court turns to statutory personal

jurisdiction under RICO.



          1.    Long-Arm Personal Jurisdiction

    Where no federal statute governing personal jurisdiction is

at issue, the district court looks to the jurisdiction law of

the forum state.    See, e.g., Sawtelle, 70 F.3d at 1387.        New

Hampshire’s long-arm personal jurisdiction statute creates a

standard co-extensive with federal jurisdictional standards, so

a federal court sitting in the District of New Hampshire may

exercise personal jurisdiction wherever it is possible to do so

within the limits of federal constitutional due process.



                                   15
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 16 of 34



Phillips Exeter Acad. v. Howard Phillips Fund, 196 F.3d 284, 287

(1st Cir. 1999), see also Phelps v. Kingston, 130 N.H. 166, 171

(1987).

    Constitutional due process generally requires that the

exercise of personal jurisdiction over a defendant “be

‘consistent with traditional notions of fair play and

substantial justice.’”     D'Almeida v. Stork Brabant B.V., 71 F.3d

50, 51 (1st Cir. 1995) (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)).       Specifically, the due

process clause of the Fourteenth Amendment “prohibits a court

from imposing its will on persons whose actions do not place

them in a position where they reasonably can foresee that they

might be called to account in that jurisdiction."         Phillips

Exeter, 196 F.3d at 287 (citing World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980)).       The court’s analysis of

jurisdictional fairness centers on the quality and quantity of

the defendant's contacts with the forum state.         See id. at 288.

Where jurisdiction over multiple defendants is at issue, the

court analyzes each defendant’s contacts with the forum

separately.   Calder v. Jones, 465 U.S. 783, 790 (1984).

    Two forms of personal jurisdiction can apply to a

nonresident defendant:     general and specific.      Cossaboon v.

Maine Med. Ctr., 600 F.3d 25, 31 (1st Cir. 2010).         Here, it is



                                   16
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 17 of 34



unclear from the allegations of Dispensa’s complaint which form

of personal jurisdiction he intends to rely on.         Accordingly,

the court considers the potential applicability of both forms of

personal jurisdiction to each of the moving defendants.

    General jurisdiction exists over a defendant when the

defendant has “engaged in continuous and systematic activity” in

the forum state, without regard to whether the claims against

the defendant arise out of the defendant’s forum-directed

contacts.    Pritzker v. Yari, 42 F.3d 53, 60 (1st Cir. 1994),

quoting United Elec. Workers v. 163 Pleasant St. Corp., 960 F.2d

1080, 1088 (1st Cir. 1992).     General jurisdiction will attach

only where the plaintiff establishes that the defendant’s

affiliations with the forum “are so continuous and systematic as

to render it essentially at home” there.        Daimler AG v. Bauman,

571 U.S. 117, 139 (2014) (citation and internal quotation marks

omitted); see also Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 924 (2011) (paradigmatically, an individual

defendant is at home in a forum if domiciled there, and a

corporate defendant is at home in a forum if the forum is its

place of incorporation or the seat of its principal place of

business).

    Specific jurisdiction, by contrast, arises when a claim

against a defendant “relates sufficiently to, or arises from, a



                                   17
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 18 of 34



significant subset of contacts between the defendant and the

forum."   Phillips Exeter, 196 F.3d at 288.       To establish the

existence of specific jurisdiction in connection with a given

claim, a plaintiff must show that the claim arises directly out

of specific contacts between the defendant and the forum state.

Sawtelle, 70 F.3d at 1389.     The courts apply a “flexible,

relaxed standard" in determining whether the plaintiff has met

its burden to establish relatedness.       Pritzker, 42 F.3d at 61.

    In connection with both general and specific jurisdiction,

the plaintiff bears the additional burden to establish that the

defendant’s contacts with the forum were purposeful.          Baskin-

Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28,

35 (1st Cir. 2016).    This requires the plaintiff to show that

the defendant “deliberately targeted . . . behavior toward the

society or economy of a particular forum such that the forum

should have the power to subject the defendant to judgment

regarding that behavior."     Id. at 36 (internal quotation marks

and modifications omitted) (quoting Carreras v. PMG Collins,

LLC, 660 F.3d 549, 555 (1st Cir. 2011)).        The function of the

purposeful availment inquiry is to ensure that the defendant

will not be subjected to jurisdiction in a foreign forum “based

solely on random, isolated or fortuitous contacts.”          Id.

(citations and internal quotation marks omitted).         Accordingly,



                                   18
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 19 of 34



the two "cornerstones" of purposeful availment are voluntariness

and foreseeability.    PREP Tours, Inc. v. Am. Youth Soccer Org.,

913 F.3d 11, 19-20 (1st Cir. 2019).

    In the event the plaintiff meets the burden to establish

that the defendant’s purposeful contacts with the forum were

sufficient to support either general or specific jurisdiction,

the burden shifts to the defendant to "present a compelling

case,” in light of the strength of the plaintiff’s showing

regarding the defendant’s jurisdictional contacts, that the

exercise of jurisdiction would not be reasonable.         Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 476-478 (1985); see also

Baskin-Robbins, 825 F.3d at 38.



                a.    Cardinal DiNardo in his Individual Capacity

    Dispensa alleges that Cardinal DiNardo works in Houston,

Texas, the seat of the Archdiocese of Galveston-Houston.

Dispensa does not allege that Cardinal DiNardo has ever resided

in New Hampshire, worked in New Hampshire, or directed conduct

toward New Hampshire or any New Hampshire resident.          Dispensa’s

only other allegations regarding Cardinal DiNardo relate to

duties of care he allegedly owed Dispensa by virtue of his

office.   Dispensa offers no allegations or evidence regarding

Cardinal DiNardo’s individual-capacity conduct.



                                   19
         Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 20 of 34



    For his part, Cardinal DiNardo offers his affidavit stating

that Dispensa was unknown to him prior to this litigation.                Doc.

no. 13-2 at ¶ 4.      The affidavit states that Cardinal DiNardo

owns no assets in New Hampshire, has no regular contact with New

Hampshire or any New Hampshire residents, does not supervise or

oversee the employment of any persons in New Hampshire, and does

not recall ever visiting New Hampshire.          Id. at ¶¶ 6-8.     The

affidavit states further that Cardinal DiNardo has never worked

as a clergyman in New Hampshire, in Massachusetts, or anywhere

else in New England.       Id. at ¶ 5.

    Cardinal DiNardo’s uncontroverted evidence tends to

establish that he is a resident of Texas with no material

contacts to New Hampshire or to any New Hampshire resident;

Dispensa’s allegations do not suggest to the contrary.             There

are, moreover, no jurisdictional allegations and no

jurisdictional evidence with any tendency to establish either

that Cardinal DiNardo had the requisite contacts with New

Hampshire or that he deliberately targeted behavior towards this

state.     It follows that Dispensa has not met his prima facie

burden to establish that the court can exercise either general

or specific personal jurisdiction over Cardinal DiNardo in his

individual capacity.       Cardinal DiNardo’s motion to dismiss for

lack of personal jurisdiction is therefore granted, and



                                      20
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 21 of 34



Dispensa’s claims are dismissed without prejudice to the extent

pled against Cardinal DiNardo in his individual capacity.



                b.      The Conference Defendants

    As to Cardinal DiNardo in his official capacity, Dispensa

alleges that he is the President of the Conference and that he

works in Texas.      Dispensa further alleges that, by virtue of his

office, Cardinal DiNardo (together with the Conference) is in a

fiduciary relationship with Dispensa and owes Dispensa a

fiduciary duty of care.      In addition, Dispensa alleges that

Cardinal DiNardo is vicariously liable for Fr. Martin’s actions

undertaken within the scope of his employment as a Catholic

priest, and that he owes Dispensa a duty of care in connection

with Fr. Martin’s employment.      Finally, Dispensa alleges that

the Conference engaged in a conspiracy with other persons

(specifically the Archdiocesan defendants) to conceal widespread

sexual abuse of minors by Catholic priests, including the abuse

Dispensa suffered at the hands of Fr. Martin.

    The Conference defendants offer the affidavit of Theresa

Ridderhoff, its Associate General Secretary.        Ridderhoff’s

affidavit states that the Conference is a non-profit corporation

headquartered in and organized under the laws of the District of

Columbia.   Doc. no. 14-2 at ¶¶ 2, 4.      The affidavit further



                                   21
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 22 of 34



states that the Conference does not do business in New

Hampshire, does not own real or personal property in New

Hampshire, and does not maintain offices in New Hampshire.             Id.

at ¶¶ 8-10.

     The uncontroverted evidence therefore tends to establish

that the Conference defendants have no material contacts to New

Hampshire or to any New Hampshire resident.        Again, Dispensa’s

allegations do not suggest to the contrary, and he has not

proffered any jurisdictional evidence.       It follows that Dispensa

has not met his prima facie burden to establish the existence of

long-arm personal jurisdiction, whether general or specific,

over either of the Conference defendants.



                c.    The Archdiocesan Defendants

     Dispensa alleges that the Archdiocese is a Massachesetts

religious corporation headquartered in Braintree, MA.          Dispensa

further alleges that Cardinal O’Malley works in Braintree.             He

alleges that the Archdiocesan defendants are in a fiduciary

relationship with him and therefore owe him a fiduciary duty of

care, that they are vicariously liable for Fr. Martin’s actions

undertaken within the scope of his employment as a Catholic

priest, and that they owe Dispensa a duty of care in connection

with Fr. Martin’s employment.      He further alleges that the



                                   22
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 23 of 34



Archdiocesan defendants engaged in a conspiracy (together with

the Conference) to conceal widespread sexual abuse of minors by

Catholic priests, including the abuse Dispensa suffered at the

hands of Fr. Martin.

    The Archdiocesan defendants offer evidence tending to

establish that, consistently with Dispensa’s allegations, the

Archdiocese is a Massachesetts religious corporation

headquartered in Massachusetts, and that Cardinal O’Malley is

likewise a resident of Massachusetts.       Doc. no. 15-4 at 8.

    There are therefore no allegations and no jurisdictional

evidence with any tendency to suggest either that the

Archdiocesan defendants are at home in New Hampshire or that

Dispensa’s claims arise out of conduct they directed toward New

Hampshire.   Thus, Dispensa has not met his prima facie burden to

establish long-arm personal jurisdiction, whether general or

specific, over either of the Archdiocesan defendants.



          2.    Statutory Personal Jurisdiction Over the
                Conference and the Archdiocesan Defendants

    Dispensa asserts two civil RICO claims in this action, each

of them against the Conference and the Archdiocesan defendants.

Virtually all courts to have considered the question have

concluded that the RICO statute contains a broad grant of

jurisdictional power.    The courts differ in their assessments of


                                   23
         Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 24 of 34



the precise contours of that power, but there is general and

widespread agreement that under at least some circumstances, the

RICO statute permits courts to exercise personal jurisdiction

over defendants lacking traditional minimum contacts with the

forum.

    Dispensa offers no allegations or evidence regarding

personal jurisdiction, and it is unclear whether he intends that

this court should exercise jurisdiction over any defendant

pursuant to the RICO statute.         However, because Dispensa is pro

se, the court presumes that he intends the broadest possible

assertion of personal jurisdiction.          See Rockwell v. Cape Cod

Hosp., 26 F.3d 254, 255 (1st Cir. 1994).           The court must

therefore determine whether, under RICO, it may properly

exercise personal jurisdiction over the RICO defendants in this

action.

    The RICO provision implicating the courts’ jurisdictional

power is 18 U.S.C. § 1965.        Section 1965 provides as follows:

    (a) Any civil action or proceeding under [RICO]
    against any person may be instituted in the district
    court of the United States for any district in which
    such person resides, is found, has an agent, or
    transacts his affairs.

    (b) In any [civil RICO] action . . . in any district
    court of the United States in which it is shown that
    the ends of justice require that other parties
    residing in any other district be brought before the
    court, the court may cause such parties to be
    summoned, and process for that purpose may be served


                                      24
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 25 of 34



    in any judicial district of the United States by the
    marshal thereof.

    (c) In any civil or criminal action or proceeding
    instituted by the United States under [RICO] in the
    district court of the United States for any judicial
    district, subpenas issued by such court to compel the
    attendance of witnesses may be served in any other
    judicial district, except that in any civil action or
    proceeding no such subpena shall be issued for service
    upon any individual who resides in another district at
    a place more than one hundred miles from the place at
    which such court is held without approval given by a
    judge of such court upon a showing of good cause.

    (d) All other process in any action or proceeding
    under [RICO] may be served on any person in any
    judicial district in which such person resides, is
    found, has an agent, or transacts his affairs.

18 U.S.C. § 1965.    The majority of courts to have interpreted

the statute—including the Second, Seventh, Ninth, and Tenth

Circuits—have found that Section 1965(b) is the controlling

provision for jurisdictional purposes in civil RICO actions.

See PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71

(2nd Cir. 1998); Lisak v. Mercantile Bancorp., Inc., 834 F.2d

668, 671 (7th Cir. 1987); Butcher's Union Local No. 498 v. SDC

Inv., Inc., 788 F.2d 535, 539 (9th Cir. 1986); Cory v. Aztec

Steel Bldg., Inc., 468 F.3d 1226, 1229 (10th Cir. 2006).          These

courts have found that, under Section 1965(b), a federal court

may exercise personal jurisdiction over a civil RICO defendant

otherwise lacking traditional minimum contacts with the forum

state, so long as both (i) personal jurisdiction over another


                                   25
         Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 26 of 34



civil RICO defendant otherwise exists in the forum, and (ii)

“the ends of justice require” that the court exercise personal

jurisdiction over the civil RICO codefendant lacking the

requisite contacts.       See Cory, 468 F.3d at 1229; PT United, 138

F.3d at 71; Lisak, 834 F.2d at 671; Butcher's Union, 788 F.2d at

539.

       A minority of courts—including the Fourth and Eleventh

Circuits—have found, without significant analysis, that the

controlling jurisdictional provision of the statute is instead

Section 1965(d).       See Republic of Panama v. BCCI Holdings

(Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997); ESAB

Group, Inc. v. Centricut, Inc., 126 F.3d 617, 626 (4th Cir.

1997).     These courts interpret Section 1965(d) as conferring

personal jurisdiction over any RICO defendant—including in civil

RICO actions—so long as personal jurisdiction exists over

another RICO codefendant in the forum, without need for inquiry

into the ends of justice.        See Panama, 119 F.3d at 942; ESAB

Group, 126 F.3d at 626.

       At least one district court of the First Circuit has

followed the majority approach of the Second, Seventh, Ninth,

and Tenth Circuits, see Kalika, LLC v. Bos. & Maine Corp., Case

No. CV 15-14043-GAO, 2019 WL 1276099, at *1, 7 (D. Mass. Mar.

20, 2019), and at least one has followed the minority approach


                                      26
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 27 of 34



of the Fourth and Eleventh Circuits, see Bridge v. Invest Am.,

Inc., 748 F. Supp. 948, 952 (D.R.I. 1990).        The First Circuit

has not yet weighed in on the question.       For the same reasons

stated by the Second Circuit in PT United, 138 F.3d at 71-72,

the court finds that the majority approach reflects a sound

construction of the statute as a whole, one which is consistent

with both its plain language and its evident purpose.

Accordingly, the court adopts the majority approach and holds

that Section 1965(b) permits the exercise of personal

jurisdiction over a civil RICO defendant otherwise lacking the

requisite contacts with the forum state, so long as both (i)

personal jurisdiction exists in the forum over another civil

RICO codefendant, and (ii) “the ends of justice require” that

the court exercise personal jurisdiction over the RICO

defendants lacking the traditionally requisite contacts.7

     There are, in addition, differences among the circuits as

to when “the ends of justice require” the exercise of personal

jurisdiction over defendants lacking traditional minimum


     7Where a federal statute provides for such potentially
nationwide personal jurisdiction, the outer limits of the
court’s jurisdictional power are bounded by the due process
clause of the Fifth Amendment, under which “a plaintiff need
only show that the defendant has adequate contacts with the
United States as a whole, rather than with a particular state.”
Swiss Am. Bank, 274 F.3d at 618. Here, there does not appear to
be any serious question as to whether any moving defendant is
“at home” in the United States.

                                   27
        Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 28 of 34



contacts with the forum.       On one end of the spectrum, the Ninth

Circuit has held that to establish the requisite ends of

justice, “the plaintiff must show that there is no other

district in which a court will have personal jurisdiction over

all the alleged co-conspirators.”         Butcher’s Union, 788 F. 2d at

539 (emphasis supplied).       On the other end, the Tenth Circuit

has held that “the ‘ends of justice’ is a flexible concept

uniquely tailored to the facts of each case.”           Cory, 468 F.3d at

1232.    The court for the District of Massachusetts has followed

the Tenth Circuit’s approach.        See Kalika, 2019 WL 1276099 at

*7.

      This court likewise follows the Tenth Circuit’s flexible

approach to determining what the ends of justice may require for

purposes of Section 1965(b).        To be sure, as virtually all

courts to have considered the question have noted, even under

the flexible approach, the existence of an alternative forum

will be a significant and often dispositive factor in making

that determination.      See, e.g., Cory, 468 F.3d at 1229; Lisak,

834 F.2d at 671; Brown v. Kerkhoff, 504 F. Supp. 2d 464, 496-497

(S.D. Iowa 2007); United Power Assn., Inc. v. L.K. Comstock &

Co., Case No. 3-89 CIV 766, 1992 WL 402906, at *3 (D. Minn. Oct.

27, 1992).




                                     28
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 29 of 34



    Having determined the appropriate standard for determining

whether personal jurisdiction exists over a civil RICO defendant

lacking traditional contacts with a forum, the court turns to

the facts of this action.     For the reasons discussed above,

Dispensa has not met his burden to establish that personal

jurisdiction exists under traditional standards as to any RICO

defendant in this action.     The court acknowledges that Dispensa

has alleged sufficient facts to support personal jurisdiction

over Fr. Martin, in that he has alleged that Fr. Martin is

currently a resident of New Hampshire.       Doc. no. 1 at ¶ 6.

However, he has not asserted either of his RICO claims against

Fr. Martin; those claims are asserted only against the

Conference, the Archdiocese, and Cardinal O’Malley.          Because

Dispensa has not named Fr. Martin as a RICO defendant in this

action, and because traditional personal jurisdiction is lacking

as to each of the named RICO codefendants, Section 1965(b)

personal jurisdiction is unavailable over the RICO defendants in

this action.   See Cory, 468 F.3d at 1229; PT United, 138 F.3d at

71; Lisak, 834 F.2d at 671; Butcher's Union, 788 F.2d at 539;

Kalika, 2019 WL 1276099 at *7.

    Even if the court were to construe Dispensa’s RICO claims

as though pled against Fr. Martin, he has not met his burden to

establish that the ends of justice require that the Conference,



                                   29
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 30 of 34



the Archdiocese, or Cardinal O’Malley be haled into court in

this forum.   This is largely because there exists an alternative

forum in which (assuming the truth of Dispensa’s allegations)

personal jurisdiction would be available over the RICO

defendants and which has a far closer relationship than New

Hampshire to the parties’ dispute.       That forum is the District

of Massachusetts.

    Two of the RICO defendants—the Archdiocese and Cardinal

O’Malley—are at home in Massachusetts and consequently subject

to general jurisdiction there.      Moreover, the alleged sexual

abuse and assaults underlying all of Dispensa’s claims took

place in Massachusetts.     Assuming the truth of Dispensa’s

allegation that the Conference took affirmative steps to conceal

Fr. Martin’s abuse in Massachusetts, it appears likely that

specific personal jurisdiction would be available over the

Conference in connection with Dispensa’s RICO claims.          In

addition, evidence and witnesses material to Dispensa’s RICO

claims are far more likely to be located in Massachusetts than

New Hampshire.

    Because the ends of justice would be satisfied by

litigation of Dispensa’s claims in Massachusetts, they do not

require that the Conference, the Archdiocese, or Cardinal

O’Malley be haled into court in New Hampshire.         It follows that


                                   30
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 31 of 34



this court may not properly exercise personal jurisdiction over

those defendants pursuant to Section 1965(b).         Dispensa’s claims

are therefore dismissed without prejudice to the extent pled

against the Conference, the Archdiocese, and Cardinal O’Malley.8



III. Subject-Matter Jurisdiction Over Dispensa’s Claims Against
     Fr. Martin

     As noted, Dispensa asserts claims against Fr. Martin for

sexual abuse of a minor, assault, breach of fiduciary duty,

fiduciary fraud and conspiracy to commit fiduciary fraud, and

intentional infliction of emotional distress.         All of Dispensa’s

claims against Fr. Martin arise under New Hampshire law.

     The federal courts are courts of limited jurisdiction.

See, e.g., Exxon Mobil Copp. v. Allapattah Servs., 545 U.S. 546,

552 (2005) (citing Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994)).       As such, the courts presume

that causes of action "lie[] outside this limited jurisdiction,

and the burden of establishing the contrary rests upon the party

asserting jurisdiction."     Kokkonen, 511 U.S. at 377; see also,

e.g., Klimowicz v. Deutsche Bank Nat'l Tr. Co., 907 F.3d 61, 64




     8Because all of Dispensa’s claims against the moving
defendants are subject to dismissal on grounds of insufficient
service and/or lack of personal jurisdiction, the court need not
address the moving defendants’ arguments regarding venue or
subject-matter jurisdiction.

                                   31
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 32 of 34



(1st Cir. 2018).    If a federal court “determines at any time

that it lacks subject-matter jurisdiction, the court must

dismiss the action.”    Fed. R. Civ. P. 12(h)(3); see also In re

Olympic Mills Corp., 477 F.3d 1, 6 (1st Cir. 2007); Doyle v.

Huntress, Inc., 419 F.3d 3, 6 (1st Cir. 2005).

    Absent circumstances not present here, federal subject-

matter jurisdiction must be based either on the presence of

complete diversity between the parties, see 28 U.S.C. § 1332(a),

or on the presence of an action arising under federal law, see

28 U.S.C. § 1331. Here, diversity jurisdiction over Dispensa’s

state-law claims is unavailable, because Dispensa has alleged

that both he and Fr. Martin are residents of New Hampshire.            See

28 U.S.C. § 1332(a).    Federal question jurisdiction is likewise

unavailable over Dispensa’s state-law claims, which are

creatures of New Hampshire law.      See, e.g., Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987) (citing Gully v. First Nat'l

Bank, 299 U.S. 109, 112-113 (1936)).

    Where a plaintiff alleges both federal and state-law

claims, and the federal and state-law claims are sufficiently

closely related to form part of the same case or controversy,

federal courts may properly exercise supplemental jurisdiction

over the state-law claims.     See 28 U.S.C. § 1367(a).       Where, as

here, all federal claims are dismissed before an action reaches



                                   32
      Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 33 of 34



trial, it is generally appropriate for a federal court to

decline to exercise supplemental jurisdiction over any remaining

state-law claims.    See 28 U.S.C. § 1367(c)(3) ("[t]he district

courts may decline to exercise supplemental jurisdiction over a

[state-law] claim ... if... the district court has dismissed all

claims over which it has original jurisdiction"); Carnegie-

Mellon Univ. v Cohill, 484 U.S. 343, 350 n.7 (1988) ("in the

usual case in which all federal-law claims are eliminated before

trial, the balance of the factors to be considered under the

pendent jurisdiction doctrine—judicial economy, convenience,

fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims").          Nothing

about this case provides good cause for deviating from the

general rule set forth in Carnegie-Mellon.

    For these reasons, the court dismisses sua sponte

Dispensa’s state-law claims against Fr. Martin without prejudice

for lack of subject-matter jurisdiction.



                               CONCLUSION

    For the above reasons, Cardinal DiNardo’s motion to dismiss

(doc. no. 13), the Conference defendants’ motion to dismiss (doc.

no. 14), and the Archdiocesan defendants’ motion to dismiss (doc.

no. 15) are granted.    Dispensa’s claims are therefore dismissed


                                   33
         Case 1:19-cv-00556-LM Document 19 Filed 05/21/20 Page 34 of 34



without prejudice to the extent alleged against the Conference,

Cardinal DiNardo, the Archdiocese, and Cardinal O’Malley.                 In

addition, the court dismisses sua sponte Dispensa’s claims

against Fr. Martin without prejudice for lack of subject-matter

jurisdiction.      The court’s disposition of Dispensa’s claims shall

not bar him from raising them in any other appropriate forum.

The clerk’s office is directed to enter judgment and close the

case.

      SO ORDERED.




                                     __________________________
                                     Landya McCafferty
                                     United States District Judge

May 21, 2020

cc:     Counsel of Record




                                      34
